Exhibit 10.21

REGISTRATION RIGHTS AGREEMENT

          REGISTRATION RIGHTS AGREEMENT, dated as of August 20, 2007, between
INCENTRA SOLUTIONS, INC., a Nevada corporation (the “Company”), and Pagemill
Partners, LLC (“Pagemill”).

W I T N E S S E T H:

          WHEREAS, pursuant to the terms of the Engagement of Pagemill Partners,
LLC dated as of July 19, 2006 (the “Fee Agreement”) with the Company, the
Company has agreed to issue to Pagemill a warrant to purchase such number of
shares of Common Stock, $.001 par value, of the Company (the “Warrant”) as
determined pursuant to the Fee Agreement; and

          WHEREAS, pursuant to the terms of the Fee Agreement, the Company has
agreed to provide certain registration rights pursuant to the terms of this
Agreement;

          NOW, THEREFORE, in consideration of the mutual covenants and
obligations hereinafter set forth, the parties hereto, intending to be legally
bound, hereby agree as follows:

          1. Definitions. For purposes of this Agreement, capitalized terms used
herein shall have the meanings set forth in the preambles hereto and in this
Section 1.

                    1.1 “Commission” shall mean the Securities and Exchange
Commission or any other federal agency at the time administering the Securities
Act.

                    1.2 “Common Stock” shall mean the common stock, par value
$.001 per share, of the Company or, in the case of a conversion,
reclassification or exchange of such shares of such Common Stock, shares of the
stock issued or issuable in respect of such shares of Common Stock, and all
provisions of this Agreement shall be applied appropriately thereto and to any
stock resulting therefrom.

                    1.3 “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended, or any similar federal statute enacted hereafter, and the
rules and regulations of the Commission thereunder, all as the same shall be in
effect from time to time.

                    1.4 “Existing Rights Agreements” shall mean (i) the
Registration Rights Agreement dated as of October 10, 2000 between the Company
and Equity Pier LLC (ii) the warrant agreement between the Company and Equity
Pier LLC dated March 28, 2001, (iii) the Form S-1 Registration Statement filed
on or about May 4, 2007, (iv) the Registration Rights Agreement between the
Company and former ManagedStorage International, Inc. shareholders dated August
18, 2004, (v) the Registration Rights Agreement dated as of March 30, 2005
between the Company and Barry R. Andersen and Gary L. Henderson, (vi) the
Amended and

1

--------------------------------------------------------------------------------



Restated Registration Rights Agreement dated as of January 6, 2006, between the
Company and Laurus Master Fund Ltd., (vii) the Registration Rights Agreement
dated as of March 31, 2006 by and between the Company and Laurus Master Fund
Ltd. (viii) the Registration Rights Agreement dated as of April 13, 2006 between
the Company and Joseph J. Graziano, (ix) the Registration Rights Agreement dated
as of April 13, 2006 between the Company and Transitional Management
Consultants, Inc., (x) the Registration Rights Agreement dated June 26, 2006
between the Company, RAB American Opportunities Fund Limited, RAB North American
Dynamic Fund and others, (xi) the Registration Rights Agreement dated August 24,
2006 between the Company, Craig Armstrong and Amherst Holdings, LLC, (xii) the
Registration Rights Agreement dated as of July 31, 2007 between the Company and
Calliope Capital Corporation, and (xiii) the Registration Rights Agreements
dated as of August 14, 2007 between the Company and Paul Chopra, Dave Condensa,
Bert Condensa, Terri Marine, David Auerweck, and Kevin Hawkins.

                    1.5 “Holder” shall mean any holder of Registrable
Securities; provided, however, that any Person who acquires any of the
Registrable Securities in a distribution pursuant to a registration statement
filed by the Company under the Securities Act or pursuant to a public sale under
Rule 144 under the Securities Act or any similar or successor rule shall not be
considered a Holder.

                    1.6 “Initiating Holders” shall mean Holders representing (on
a fully diluted basis) at least sixty-six and 2/3 percent (66 2/3%) of the total
number of Registrable Securities.

                    1.7 “Person” shall mean any individual, firm, corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
joint stock company, government (or an agency or political subdivision thereof)
or other entity of any kind.

                    1.8 “Register”, “registered” and “registration” shall refer
to a registration effected by preparing and filing a registration statement with
the Commission in compliance with the Securities Act and applicable rules and
regulations thereunder, and the declaration or ordering of the effectiveness of
such registration statement by the Commission.

                    1.9 “Registrable Securities” shall mean the shares of Common
Stock issuable upon exercise of the Warrant issued to Pagemill; provided,
however, that such shares of Common Stock shall only be treated as Registrable
Securities hereunder if and so long as they have not been sold in a registered
public offering or have not been sold to the public pursuant to Rule 144 under
the Securities Act or any similar or successor rule.

                    1.10 “Registration Expenses” shall mean all expenses
incurred by the Company in compliance herewith, including, without limitation,
all registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, blue sky fees and expenses, the reasonable fees and
expenses (subject to documentation thereof) of one counsel for all Holders and
Other Stockholders that offer securities being sold pursuant to the Existing
Rights Agreements, and the expense of any special audits incident to or required
by any such registration (but excluding the compensation of regular employees of
the Company, which shall be paid in any event by the Company).

2

--------------------------------------------------------------------------------



                    1.11 “Securities Act” shall mean the Securities Act of 1933,
as amended, or any similar federal statute enacted hereafter, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect
from time to time.

                    1.12 “Selling Expenses” shall mean all underwriting
discounts and commissions applicable to the sale of Registrable Securities.

          2. Requested Registration.

                    2.1 Request for Registration. At any time after August 20,
2009 (such date being hereinafter referred to as the “Demand Date”), if the
Company shall receive from Initiating Holders a written request that the Company
effect any registration with respect to Registrable Securities the Company will:

 >

 >

 >

 

          (a) promptly give written notice of the proposed registration to all
other Holders; and

 

 

 

 

          (b) as soon as practicable, use all reasonable efforts to effect such
registration (including, without limitation, the execution of an undertaking to
file post- effective amendments, appropriate qualification under the blue sky or
other state securities laws requested by Initiating Holders and appropriate
compliance with applicable regulations issued under the Securities Act) as may
be so requested and as would permit or facilitate the sale and distribution of
all or such portion of such Registrable Securities as are specified in such
request, together with all or such portion of the Registrable Securities of any
Holder or Holders joining in such request as are specified in a written request
given within thirty (30) days after receipt of such written notice from the
Company; provided, that the Company shall not be obligated to effect, or to take
any action to effect, any such registration pursuant to this Section 2:

 

 

 

 

 

          (i) in any particular jurisdiction in which the Company would be
required to execute a general consent to service of process in effecting such
registration, qualification or compliance, unless the Company is already subject
to service in such jurisdiction and except as may be required by the Securities
Act or applicable rules or regulations thereunder;

 

 

 

 

 

          (ii) less than ninety (90) calendar days after the effective date of
any registration declared or ordered effective other than a registration on Form
S-3 or Form S-8;

 

 

 

 

 

          (iii) if, while a registration request is pending pursuant to this
Section 2, the Company determines, in the good faith judgment of the Board of
Directors of the Company, with the advice of counsel, that the filing of a
registration statement would require the disclosure of non-

3

--------------------------------------------------------------------------------



 >

 >

 >

 

 

public material information the disclosure of which would have a material
adverse effect on the Company or would otherwise materially adversely affect a
financing, acquisition, disposition, merger or other significant transaction,
the Company shall deliver a certificate to such effect signed by its President
to the proposed selling Holders and the Company shall not be required to effect
a registration pursuant to this Section 2 until the earlier of (A) three (3)
days after the date upon which such material information is disclosed to the
public or ceases to be material or (B) 90 days after the Company makes such good
faith determination; provided, however, that the Company shall not utilize this
right more than once in any twelve month period; or

 

 

 

 

 

          (iv) except as set forth in Section 2.5, after the second such
registration pursuant to this Section 2.1 has been declared or ordered
effective.

          Subject to the foregoing clauses (i), (ii), (iii) and (iv), the
Company shall file a registration statement covering the Registrable Securities
so requested to be registered as soon as practicable after receipt of the
request or requests of the Initiating Holders.

                    2.2 Additional Shares to be Included. The registration
statement filed pursuant to the request of the Initiating Holders may, subject
to the provisions of Sections 2.4 and 3.3 below, include (a) other securities of
the Company (the “Additional Shares”) which are held by (i) officers or
directors of the Company who, by virtue of agreements with the Company, are
entitled to include their securities in any such registration or (ii) other
persons who, by virtue of agreements with the Company, including the Existing
Rights Agreements, are entitled to include their securities in any such
registration (the “Other Stockholders”), and (b) securities of the Company being
sold for the account of the Company.

                    2.3 Underwriting.

                    (a) If the Initiating Holders intend to distribute the
Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company as a part of their request made pursuant to
this Section 2 and the Company shall include such information in the written
notice to other Holders referred to in Section 2.1 above. The right of any
Holder to registration pursuant to this Section 2 shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein and
subject to the limitations provided herein. A Holder may elect to include in
such underwriting all or a part of the Registrable Securities he holds.

                    (b) The Company shall (together with all Holders, officers,
directors and Other Stockholders proposing to distribute their securities
through such underwriting) negotiate and enter into an underwriting agreement in
customary form with the representative of the underwriter or underwriters
selected for such underwriting by a majority in interest of the Initiating
Holders, which underwriter(s) shall be reasonably acceptable to the Company;
provided that no Holder shall be required to make any representations or
warranties to or agreements (other than a

4

--------------------------------------------------------------------------------



lock-up agreement pursuant to Section 12) with the Company or the underwriters,
other than representations, warranties or agreements regarding the Holder, its
Registrable Securities and its intended method of distribution and any other
representation required by law.

                    2.4 Limitations on Shares to be Included. Notwithstanding
any other provision of this Section 2, if the representative of the underwriters
of a firm commitment underwriting advises the Initiating Holders in writing that
marketing factors require a limitation on the number of shares to be
underwritten, the number of shares of securities that are entitled to be
included in the registration and underwriting shall be allocated as follows:
first, among the Other Stockholders that offer securities being sold pursuant to
the Existing Rights Agreements, in proportion, as nearly as practicable, to the
respective amounts of Additional Shares which they had requested to be included
in such registration pursuant to the Existing Rights Agreements; second, among
the Holders, in proportion, as nearly as practicable, to the respective amounts
of Registrable Securities which they had requested to be included in such
registration; third, to the Company for securities being sold for its own
account; and thereafter, the number of shares that may be included in the
registration statement and underwriting shall be allocated among all officers or
directors or remaining Other Stockholders, in each case in proportion, as nearly
as practicable, to the respective amounts of Additional Shares which they had
requested to be included in such registration at the time of filing the
registration statement. If the Company or any Holder, officer, director or Other
Stockholder who has requested inclusion in such registration as provided above
disapproves of the terms of any such underwriting, such Person may elect to
withdraw such Person’s Registrable Securities or Additional Shares therefrom by
written notice to the Company and the underwriter and the Initiating Holders.
Any Registrable Securities or other securities excluded shall also be withdrawn
from such registration. No Registrable Securities or Additional Shares excluded
from such registration by reason of such underwriters’ marketing limitation
shall be included in such registration. To facilitate the allocation of shares
in accordance with this Section 2.4, the Company or underwriter or underwriters
selected as provided above may round the number of Registrable Securities of any
Holder which may be included in such registration to the nearest 100 shares.

                    2.5 Additional Demand Registration. If with respect to the
last registration permitted to be exercised by the Holders of Registrable
Securities under Section 2.1, the Holders are unable to register all of their
Registrable Securities because of the operation of Section 2.4 hereof, such
Holders shall be entitled to require the Company to effect one additional
registration to afford the Holders an opportunity to register all such
Registrable Securities. Such additional registration shall again be subject to
the provisions of this Section 2.

          3. Company Registration.

                    3.1 At any time after August 20, 2009, if the Company shall
determine to register under the Securities Act any of its equity securities or
securities convertible into equity securities either for its own account or the
account of a security holder or holders exercising any demand registration
rights, other than a registration relating solely to employee benefit plans, or
a registration relating solely to a Commission Rule 145 transaction, or a
registration on Form S-4 or S-8, or the Form S-1 filed on or about May 8, 2007,
(or any successor forms thereto), the Company will:

5

--------------------------------------------------------------------------------



 >

 >

 >

 

          (a) promptly give to each Holder written notice thereof (which shall
include a list of the jurisdictions in which the Company intends to attempt to
qualify such securities under the applicable blue sky or other state securities
laws); and

 

 

 

          (b) include in such registration (and, subject to Section 2.1(b)(i),
any related qualification under blue sky laws or other compliance), and in any
underwriting involved therein, all the Registrable Securities specified in a
written request or request, made by any Holder within thirty (30) days after
receipt of the written notice from the Company described in clause (a) above,
except as set forth in Section 3.3 below. Such written request may specify all
or a part of a Holder’s Registrable Securities.

                    3.2 Underwriting. If the registration of which the Company
gives notice is for a registered public offering involving an underwriting, the
Company shall so advise the Holders as a part of the written notice given
pursuant to Section 3.1(a). The right of any Holder to registration pursuant to
this Section 3 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their securities through such underwriting shall (together with the Company and
any officers, directors or Other Stockholders distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the representative of the underwriter or underwriters selected by the
Company; provided that no Holder shall be required to make any representations
or warranties to or agreements (other than a lock-up agreement pursuant to
Section 12) with the Company or the underwriters, other than representations,
warranties or agreements regarding the Holder, its Registrable Securities and
its intended method of distribution and any other representation required by
law.

                    3.3 Limitations on Shares to be Included. Notwithstanding
any other provision of this Section 3, if the representative of the underwriters
of a firm commitment underwriting advises the Company in writing that marketing
factors require a limitation or elimination on the number of shares to be
underwritten, the representative may (subject to the allocation priority set
forth below) limit the number of or eliminate the Registrable Securities to be
included in the registration and underwriting. The Company shall so advise all
holders of securities requesting registration, and the number of shares of
securities that are entitled to be included in the registration and underwriting
shall be allocated as follows: first, if such underwritten offering shall have
been initiated by the Company for the sale of securities for its own account, to
the Company for securities being sold for its own account; second, among the
Other Stockholders that offer securities being sold pursuant to the Existing
Rights Agreements, in proportion, as nearly as practicable, to the respective
amounts of Additional Shares which they had requested to be included in such
registration pursuant to the Existing Rights Agreements; third, among the
Holders, in proportion, as nearly as practicable, to the respective amounts of
Registrable Securities which they had requested to be included in such
registration; fourth, if such underwritten offering shall not have been
initiated by the Company, to the Company for securities being sold for its own
account; and thereafter, the number of shares that may be

6

--------------------------------------------------------------------------------



included in the registration statement and underwriting shall be allocated among
all officers or directors or remaining Other Stockholders, in each case in
proportion, as nearly as practicable, to the respective amounts of Additional
Shares which they had requested to be included in such registration at the time
of filing the registration statement. If any Holder of Registrable Securities or
any officer, director or Other Stockholder disapproves of the terms of any such
underwriting, he may elect to withdraw therefrom by written notice to the
Company and the underwriter. Any Registrable Securities or other securities
excluded or withdrawn from such underwriting shall also be withdrawn from such
registration. The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 3 prior to the effectiveness of
such registration whether or not any Holder has elected to include securities in
such registration.

          4. Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance pursuant to
Sections 2, 3 or 4 of this Agreement shall be borne by the Company, except that
Selling Expenses shall be borne pro rata by each Holder in accordance with the
number of shares sold.

          5. Registration Procedures.

                    5.1 In the case of each registration effected by the Company
pursuant to this Agreement, the Company will keep each Holder advised in writing
as to the initiation of each registration and as to the completion thereof and
will, at its expense:

 >

 >

 >

 

          (a) use all reasonable efforts to keep such registration effective for
a period of 180 days or until the Holder or Holders have completed the
distribution described in the registration statement relating thereto, whichever
first occurs; provided, however, that the Company will keep such registration
effective for longer than 180 days if the costs and expenses associated with
such extended registration are borne by the selling Holders;

 

 

 

          (b) Prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement;

 

 

 

          (c) Furnish such number of prospectuses and other documents incident
thereto, including any amendment of or supplement to the prospectus, as a Holder
from time to time may reasonably request;

 

 

 

          (d) Notify each seller of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in the light of the
circumstances then existing, and at


7

--------------------------------------------------------------------------------



 >

 >

 >

 

the request of any such seller, prepare and furnish to such seller a reasonable
number of copies of a supplement to or an amendment of such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such shares,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in the light of the
circumstances then existing;

 

 

 

          (e) List all such Registrable Securities registered in such
registration on each securities exchange or automated quotation system on which
the Common Stock of the Company is then listed;

 

 

 

          (f) Provide a transfer agent and registrar for all Registrable
Securities and a CUSIP number for all such Registrable Securities, in each case
not later than the effective date of such registration;

 

 

 

          (g) Make available for inspection by any seller of Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement, and any attorney or accountant retained by any such
seller or underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers and
directors to supply all information reasonably requested by any such seller,
underwriter, attorney or accountant in connection with such registration
statement;

 

 

 

          (h) Furnish to each selling Holder upon request a signed counterpart,
addressed to each such selling Holder, of

 

 

 

 

          (i) an opinion of counsel for the Company, dated the effective date of
the registration statement in form reasonably acceptable to the Company and such
counsel, and

 

 

 

 

 

          (ii) “comfort” letters signed by the Company’s independent public
accountants who have examined and reported on the Company’s financial statements
included in the registration statement, to the extent permitted by the standards
of the American Institute of Certified Public Accountants, covering such matters
as are customarily covered in opinions of issuer’s counsel and accountants’
“comfort” letters delivered to underwriters in underwritten public offerings of
securities;

 

 

 

 

          (i) Furnish to each selling Holder upon request a copy of all
documents filed with and all correspondence from or to the Commission in
connection with any such offering; and

 

 

 

 

          (j) Make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
months, but not more than eighteen months, beginning with the first month after
the

8

--------------------------------------------------------------------------------



.

 >

 

effective date of the Registration Statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act.

                    5.2 It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Agreement that the Holders
proposing to register Registrable Securities shall furnish to the Company such
information regarding themselves, the Registrable Securities held by them, and
their intended method of distribution of such Registrable Securities as the
Company shall reasonably request and as shall be required in connection with the
action to be taken by the Company; provided that no Holder shall be required to
make any representations or warranties to or agreements (other than a lock-up
agreement pursuant to Section 12) with the Company or the underwriters, other
than representations, warranties or agreements regarding the Holder, its
Registrable Securities and its intended method of distribution and any other
representation required by law.

                    5.3 In connection with the preparation and filing of each
registration statement under this Agreement, the Company will give the Holders
on whose behalf such Registrable Securities are to be registered and their
underwriters, if any, and their respective counsel and accountants, the
opportunity to review such registration statement, each prospectus included
therein or filed with the Commission, and each amendment thereof or supplement
thereto, and will give each such Holder such access to the Company’s books and
records and such opportunities to discuss the business of the Company with its
officers, its counsel and the independent public accountants who have certified
the Company’s financial statements, as shall be necessary, in the opinion of
such Holders or such underwriters or their respective counsel, in order to
conduct a reasonable and diligent investigation within the meaning of the
Securities Act.

          6. Indemnification.

                    6.1 Indemnification by the Company. The Company will
indemnify each Holder, each of its officers, directors and partners, and each
person controlling such Holder, with respect to which registration,
qualification or compliance has been effected pursuant to this Agreement, and
each underwriter, if any, and each Person who controls any underwriter, against
all claims, losses, damages and liabilities (or actions, proceedings or
settlements in respect thereof) arising out of or based on any untrue statement
(or alleged untrue statement) of a material fact contained in any prospectus,
offering circular or other document (including any related registration
statement, notification or the like) incident to any such registration,
qualification or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation by the Company of the
Securities Act or any rule or regulation there under applicable to the Company
and relating to action or inaction required of the Company in connection with
any such registration, qualification or compliance, and will reimburse each such
Holder, each of its officers, directors and partners, and each Person
controlling such Holder, each such underwriter and each Person who controls any
such underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating and defending or settling any such claim, loss,
damage, liability or action, provided that the Company will not be liable in any
such case to the extent that any such claim, loss, damage, liability or expense
arises out of or is based on any untrue statement or omission made in reliance
upon and based upon written information

9

--------------------------------------------------------------------------------



furnished to the Company by such Holder or underwriter and stated to be
specifically for use therein.

                    6.2 Indemnification by the Holders. Each Holder will, if
Registrable Securities held by him are included in the securities as to which
such registration, qualification or compliance is being effected, indemnify the
Company, each of its directors and officers and each underwriter, if any, of the
Company’s securities covered by such a registration statement, each person who
controls the Company (other than such Holder) or such underwriter within the
meaning of the Securities Act and the rules and regulations thereunder, each
other such Holder and each of their officers, directors and partners, and each
Person controlling such Holder or other stockholder, against all claims, losses,
damages, expenses and liabilities (or actions in respect thereof) arising out of
or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any such registration statement, prospectus, offering circular
or other document, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse the Company, each of its directors
and officers, each underwriter or control Person, each other Holder and each of
their officers, directors and partners and each Person controlling such Holder
or other stockholder for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by such Holder and stated to be specifically for use
therein.

                    6.3 Notices of Claims, Procedures, etc. Each party entitled
to indemnification under this Section 6 (the “Indemnified Party”) shall give
notice to the party required to provide indemnification (the “Indemnifying
Party”) promptly after such Indemnified Party has actual knowledge of any claim
as to which indemnity may be sought, and shall permit the Indemnifying Party to
assume the defense of any such claim or any litigation resulting therefrom,
provided that counsel for the Indemnifying Party, who shall conduct the defense
of such claim or any litigation resulting therefrom, shall be approved by the
Indemnified Party (whose approval shall not be unreasonably withheld), and the
Indemnified Party may participate in such defense at the Indemnified Party’s
sole expense, and provided further that the failure of any Indemnified Party to
give notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Section 7 unless such failure is prejudicial to the
ability of Indemnifying Party to defend such claim or action. Notwithstanding
the foregoing, such Indemnified Party shall have the right to employ its own
counsel in any such litigation, proceeding or other action if (i) the employment
of such counsel has been authorized by the Indemnifying Party, in its sole and
absolute discretion, or (ii) the named parties in any such claims (including any
impleaded parties) include any such Indemnified Party and the Indemnified Party
and the Indemnifying Party shall have been advised in writing (in suitable
detail) by counsel to the Indemnified Party either (A) that there may be one or
more legal defenses available to such Indemnified Party which are different from
or additional to those available to the Indemnifying Party, or (B) that there is
a conflict of interest by virtue of the Indemnified Party and the Indemnifying
Parties having common counsel, in any of which events, the legal fees and
expenses of a single counsel for all Indemnified Parties with respect to each
such claim, defense thereof, or counterclaims

10

--------------------------------------------------------------------------------



thereto shall be borne by Indemnifying Party. No Indemnifying Party, in the
defense of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation. Each Indemnified Party shall cooperate
to the extent reasonably required and furnish such information regarding itself
or the claim in question as an Indemnifying Party may reasonably request in
writing and as shall be reasonably required in connection with defense of such
claim and litigation resulting therefrom.

          7. Information by Holder. Each Holder of Registrable Securities shall
furnish to the Company such information regarding such Holder and the
distribution proposed by such Holder as the Company may reasonably request in
writing and as shall be reasonably required in connection with any registration,
qualification or compliance referred to in this Agreement; provided that no
Holder shall be required to make any representations or warranties to or
agreements (other than a lock-up agreement pursuant to Section 12) with the
Company or the underwriters, other than representations, warranties or
agreements regarding the Holder, its Registrable Securities and its intended
method of distribution and any other representation required by law.

          8. Transfer or Assignment of Registration Rights. The rights to cause
the Company to register securities granted by the Company under this Agreement
may be transferred or assigned by a Holder to a transferee or assignee of any
Registrable Securities; provided that the Company is given written notice at or
prior to the time of said transfer or assignment, stating the name and address
of said transferee or assignee and identifying the securities with respect to
which such registration rights are being transferred or assigned; and provided
further that the transferee or assignee of such rights assumes in writing the
obligations of a Holder under this Agreement to the Company and other Holders in
effect at the time of transfer under all effective agreements.

          9. Termination of Registration Rights. No Holder shall be entitled to
exercise any right provided for in Section 2 or Section 3 above after the
earlier of, as to each Holder, the time at which such Holder (i) has sold all
shares of Common Stock to which this agreement applies, or (ii) can sell all
shares of Common Stock held by it and to which this agreement applies without
restriction in compliance with Rule 144(k).

          10. Exchange Act Compliance. So long as the Company remains subject to
the reporting requirements of the Exchange Act, the Company shall file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the Commission thereunder, and will
take all actions reasonably necessary to enable holders of Registrable
Securities to sell such securities without registration under the Securities Act
within the limitation of the provisions of (a) Rule 144 under the Securities
Act, as such Rule may be amended from time to time, (b) Rule 144A under the
Securities Act, as such Rule may be amended from time to time, if applicable or
(c) any similar rules or regulations hereunder adopted by the Commission. Upon
the request of any Holder of Registrable Securities, the Company will deliver to
such Holder a written statement as to whether it has complied with such
requirements. After any sale of Registrable Securities pursuant to the
provisions of Rule 144 or

11

--------------------------------------------------------------------------------



144A, the Company will, to the extent allowed by law, cause any restrictive
legends to be removed and any transfer restrictions to be rescinded with respect
to such Registrable Securities. In order to permit a Holder to sell the same, if
it so desires, pursuant to Rule 144A promulgated by the Commission (or any
successor to such rule), the Company will comply with all rules and regulations
of the Commission applicable in connection with use of Rule 144A (or any
successor thereto). Prospective transferees of Registrable Securities that are
Qualified Institutional Buyers (as defined in Rule 144A) that would be
purchasing such Registrable Securities in reliance upon Rule 144A may request
from the Company information regarding the business, operations and assets of
the Company. Within five (5) business days of any such request, the Company
shall deliver to any such prospective transferee copies of annual audited and
quarterly unaudited financial statements of the Company and such other
information as may be required to be supplied by the Company for it to comply
with Rule 144A.

          11. No Conflict of Rights. The Company will not hereafter enter into
any agreement with respect to its securities which is inconsistent with the
rights granted to the Holders in this Agreement. Without limiting the generality
of the foregoing, the Company will not hereafter enter into any agreement with
respect to its securities which grants, or modifies any existing agreement with
respect to its securities to grant, to the holder of its securities equal or
higher priority to the rights granted to the Holders under Sections 2 and 3 of
this Agreement.

          12. Lockup Agreement. In consideration for the Company agreeing to its
obligations hereunder, the Holders of Registrable Securities agree in connection
with any registration of the Company’s securities (which includes Registrable
Securities of at least $75,000 in value) pursuant to Section 3 hereof that, upon
the request of the Company not to sell, make any short sale of, loan, grant any
option for the purchase of or otherwise dispose of any Registrable Securities
(other than those shares included in such registration) without the prior
written consent of the Company for such period of time (not to exceed 180 days)
from the effective date of such registration as the Company may specify.

          13. Benefits of Agreement; Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns, legal representatives and heirs.
This Agreement does not create, and shall not be construed as creating, any
rights enforceable by any other Person.

          14. Complete Agreement. This Agreement constitutes the complete
understanding among the parties with respect to its subject matter and
supersedes all existing agreements and understandings, whether oral or written,
among them. No alteration or modification of any provisions of this Agreement
shall be valid unless made in writing and signed, on the one hand, by the
Holders of a majority of the Registrable Securities then outstanding and, on the
other, by the Company.

          15. Section Headings. The section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

12

--------------------------------------------------------------------------------



          16. Notices. All notices, offers, acceptances and other communications
required or permitted to be given or to otherwise be made to any party to this
Agreement shall be deemed to be sufficient if contained in a written instrument
delivered by hand, first class mail (registered or certified, return receipt
requested), telecopier or overnight air courier guaranteeing next day delivery,
if to the Company, at 1140 Pearl Street, Boulder, Colorado 80302, Attention:
Chief Financial Officer, with a copy to Reed Guest, Esq., 94 Underhill Road,
Orinda, CA 94563, and if to Pagemill, to 2475 Hanover Street, Palo Alto, CA
94304, Attention: Chief Financial Officer, or at such other address or addresses
as may have been furnished the Company in writing.

          All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; five business
days after being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and the next business day after timely delivery to
the courier, if sent by overnight air courier guaranteeing next day delivery.
Any party may change the address to which each such notice or communication
shall be sent by giving written notice to the other parties of such new address
in the manner provided herein for giving notice.

          17. Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware without
giving effect to the provisions, policies or principles thereof respecting
conflict or choice of laws.

          18. Counterparts. This Agreement may be executed in one or more
counterparts each of which shall be deemed an original but all of which taken
together shall constitute one and the same agreement.

          19. Severability. Any provision of this Agreement which is determined
to be illegal, prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such illegality, prohibition or
unenforceability without invalidating the remaining provisions hereof which
shall be severable and enforceable according to their terms and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SIGNATURE PAGE FOLLOWS

13

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have signed this Agreement as of the
date first set forth above.

 >

 >

 >

 

INCENTRA SOLUTIONS, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: Matthew G. Richman

 

Title:   Chief Corporate Development Officer and Treasurer

 

 

 

 

PAGEMILL PARTNERS, LLC

 

 

 

 

--------------------------------------------------------------------------------

 

Name: Bill Sunstrum

 

Chief Financial Officer

14

--------------------------------------------------------------------------------